                                    Case 3:17-cv-05517-EMC Document 417 Filed 08/23/21 Page 1 of 2



                              1   LAEL D. ANDARA (SBN 215416)
                                  ROBIN M. PEARSON (SBN 146704)
                              2   DANIEL E. GAITAN (SBN 326413)
                                  ROPERS MAJESKI PC
                              3   545 Middlefield Road, Suite 175
                                  Menlo Park, CA 94025
                              4   Telephone:    650.364.8200
                                  Facsimile:    650.780.1701
                              5   Email:        lael.andara@ropers.com
                                                robin.pearson@ropers.com
                              6                 daniel.gaitan@ropers.com

                              7   Attorneys for Plaintiff
                                  SINCO TECHNOLOGIES PTE LTD
                              8

                              9                                   UNITED STATES DISTRICT COURT
A Professional Corporation




                             10                              NORTHERN DISTRICT OF CALIFORNIA

                             11   SINCO TECHNOLOGIES PTE LTD,                           Case No. 3:17CV5517
       Menlo Park




                             12                      Plaintiff,                         NOTICE OF APPEARANCE
                             13            v.                                           Judge:      Edward M. Chen
                             14   SINCO ELECTRONICS (DONGGUAN) CO.,                     Trial Date:        11/01/2021
                                  LTD.; XINGLE ELECTRONICS                              Date Action Filed: 9/22/2017
                             15   (DONGGUAN) CO., LTD.; XINGKE
                                  ELECTRONICS TECHNOLOGY CO., LTD.;
                             16   SINCOO ELECTRONICS TECHNOLOGY
                                  CO., LTD.; MUI LIANG TJOA (an
                             17   individual); NG CHER YONG aka CY NG (an
                                  individual); and LIEW YEW SOON aka
                             18   MARK LIEW (an individual),
                             19                      Defendants.
                             20

                             21            PLEASE TAKE NOTICE that ROBIN M. PEARSON of the law firm of Ropers Majeski
                             22   PC, an attorney admitted to practice in the United States District for the Northern District of
                             23   California, hereby appears as counsel of record for Plaintiff and respectfully requests that all
                             24   pleadings and other documents be served upon this individual at Ropers Majeski PC, as identified
                             25   below:
                                                 ROBIN M. PEARSON (CA State Bar No. 146704)
                             26                  Email: robin.pearson@ropers.com
                             27                  ROPERS MAJESKI PC
                                                 1904 Olympic Boulevard, Suite 8
                             28                  Walnut Creek, CA 94596

                                                                                                              NOTICE OF APPEARANCE
                                                                                  -1-                                     3:17CV5517
                                   Case 3:17-cv-05517-EMC Document 417 Filed 08/23/21 Page 2 of 2



                              1   Dated: August 23, 2021            Respectfully submitted,

                              2                                     ROPERS MAJESKI PC

                              3

                              4                                     By:
                                                                          ROBIN M. PEARSON
                              5                                           DANIEL E. GAITAN
                                                                          Attorneys for Plaintiff
                              6                                           SINCO TECHNOLOGIES PTE LTD
                              7

                              8

                              9
A Professional Corporation




                             10

                             11
       Menlo Park




                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                                                                              NOTICE OF APPEARANCE
                                                                     -2-                                  3:17CV5517
